Court of Appeals
                        Fifth District of Texas at Dallas
                                         MANDATE

TO THE COUNTY CRIMINAL COURT NO. 2 OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 16th day of September, 2015,
the cause on appeal to revise or reverse the judgment between

HECTOR JESUS CLAUDIO, Appellant                     On Appeal from the County Criminal Court
                                                    No. 2, Dallas County, Texas
No. 05-15-00816-CR         V.                       Trial Court Cause No. MB14-04542-B.
                                                    Opinion delivered by Justice Stoddart, Chief
THE STATE OF TEXAS, Appellee                        Justice Wright and Justice Fillmore
                                                    participating.

was determined; and this Court made its order in these words:

       Based on the Court’s opinion of this date, we AFFIRM the trial court’s judgment.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 16th day of September, 2015.




                                                                     LISA MATZ, Clerk